Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claims 24-43 of D. Dellinger et al., App. No. 16/793,808 (Feb. 18, 2020) are pending and subject to restriction and an election of species requirement.  

Election/Restrictions

There are two criteria for a proper requirement for restriction between patentably distinct inventions: (A) The inventions must be independent or distinct as claimed; and (B) There would be a serious burden on the examiner if restriction is not required.  MPEP § 803(I).  In the instant case, restriction to one of the following inventions is required under 35 U.S.C. 121:


(I)	Claims 24-32 drawn to a an oligonucleotide orthoester linker conjugate comprising an oligonucleotide, classified in classes C07H21/02 or C07H21/04 (dependent upon the olionucleotide); and

(II)	Claims 33-43 drawn to orthoester linker of formula (Id) and additional orthoester formulae, classified in class C07D317/34.  


Groups (I) and (II) Are Distinct Because they Are Directed to Distinct Products

Inventions (I) and (II) are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). 



Search Burden

Where the inventions as claimed are shown to be independent or distinct, the Examiner, in order to establish reasons for insisting upon restriction, must explain why there would be a serious burden on the examiner if restriction is not required.  MPEP § 808.02.  A serious burden may be shown where the Groups are classified under different classes and/or subclasses.  MPEP § 808.02.  In the current case, Groups (I) and (II) are separately classified.   This shows that each invention has attained recognition in the art as a separate subject for inventive effort, and also a separate field of search.  MPEP § 808.02.  Patents need not be cited to show separate classification.  MPEP § 808.02.  

Applicant is requires to elected a single disclosed or grouping of patentably indistinct species pursuant to the provisional election of species requirement detailed below.  


Provisional Election of Species

Claims 23-43 are generic to the  patentably distinct species disclosed in the specification. The species are independent or distinct because as disclosed the different species have mutually exclusive characteristics for each identified species. In addition, these species are not obvious variants of each other based on the current record.

Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable  as follows.

If Group (I) is elected Applicant is required to elected a single disclosed species of:


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
,

wherein each of variables R1, R2, R3, R4, R5, R6, R7 and n are identified and the affinity label is identified.  Species are disclosed in the specification at Examples 25 -27 (pages 103-105).  

If Group (II) is elected Applicant is required to elected a single disclosed species of:


    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale


wherein each of variables R1, R2, R3, R4, R5, R6, R7, X and n are identified and the affinity label is identified.  Species are disclosed in the specification at Examples 2, 4, 6, 7, and 16 (pages 79-93). 

There is a search and/or examination burden for the patentably distinct species as set forth above because at least the species or groupings of patentably indistinct species require employing different search strategies or search queries.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.

The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.

Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or 

Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

Requirement for Election and Means of Traversal

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required as discussed above.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 

The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.

Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, 

Joint Inventors, Correction of Inventorship

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER R PAGANO whose telephone number is (571)270-3764.  The examiner can normally be reached on 8:00 AM through 5:00 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on (571) 272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ALEXANDER R. PAGANO
Examiner
Art Unit 1622



/ALEXANDER R PAGANO/Primary Examiner, Art Unit 1622